12-2857-cv
McGrath v. Thomson Reuters


                 UNITED STATES COURT OF APPEALS
                     FOR THE SECOND CIRCUIT

                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.   CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 , IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLAT E PROCEDURE 32.1 AND THIS COURT' S
LOCAL RULE 32.1.1.   WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED
WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER" ).       A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Thurgood Marshall United
States Courthouse, 40 Foley Square, in the City of New York, on
the 1st day of November, two thousand thirteen.

PRESENT:   ROBERT D. SACK,
           DENNY CHIN,
           CHRISTOPHER F. DRONEY,
                     Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - -x

CHARLES F. MCGRATH, JR.,
                    Plaintiff-Appellant,

                       -v-                            12-2857-cv

THOMSON REUTERS,
                       Defendant-Appellee.


- - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:         Charles F. McGrath, Jr., pro se,
                                 Brooklyn, New York.

FOR DEFENDANT-APPELLEE:          Mitchell Boyarsky, Gibbons P.C.,
                                 Newark, New Jersey.
         Appeal from the United States District Court for the

Southern District of New York (Rakoff, J.; Francis, M.J.).

         UPON DUE CONSIDERATION, IT IS ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

         Plaintiff-appellant Charles F. McGrath, Jr.,

proceeding pro se, appeals from the district court's judgment

entered June 12, 2012, granting summary judgment in favor of

defendant-appellee Thomson Reuters ("TR").   By order dated June

10, 2012, the district court adopted the report and

recommendation ("R&R") of the magistrate judge (Francis, M.J.)

dated April 30, 2012, and dismissed McGrath's complaint, which

alleged violations of Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et seq., the Age Discrimination in Employment

Act of 1967, 29 U.S.C. § 621 et seq., and the Americans with

Disabilities Act of 1990, 42 U.S.C. § 12112 et seq.   We assume

the parties’ familiarity with the facts, procedural history, and

issues for review.

         Upon de novo review, we affirm substantially for the

reasons set forth in the district court's order and the

magistrate judge's thorough R&R.

         As explained in detail in the R&R, McGrath failed to

establish the existence of triable issues of fact as to his


                              -2-
claims of religious, age, and disability discrimination, and he

failed to present evidence from which a reasonable jury could

find a connection between any of his protected categories and

any purported adverse employment action.     Moreover, TR provided

legitimate non-discriminatory reasons for each of McGrath's

alleged adverse employment actions, and McGrath did not present

any evidence that these actions were merely pretextual.

         McGrath also failed to present evidence sufficient to

show an objectively hostile work environment, with respect to

his religion, his age, or his disability.     And he has provided

neither direct nor indirect evidence that his termination was in

retaliation for his threat to file a charge with the Equal

Employment Opportunity Commission.

         Because we affirm the judgment of the district court

on its merits, we agree with the court that it is not necessary

to decide whether, under all the circumstances, McGrath waived

his right to review by failing to timely file a formal objection

to the R&R.

         We have considered McGrath's remaining arguments and

conclude they are without merit.     For the foregoing reasons, we

AFFIRM the judgment of the district court.

                             FOR THE COURT:
                             Catherine O'Hagan Wolfe, Clerk


                              -3-